United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3591
                                   ___________

James E. Leahy,                         *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of North Dakota.
                                        *
United States of America,               *      [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: June 13, 2001
                                 Filed: June 25, 2001
                                  ___________

Before WOLLMAN, Chief Judge, BOWMAN and HAMILTON,1 Circuit Judges.
                             ___________

PER CURIAM.

       The District Court2 granted the government's motion for summary judgment in
this Federal Tort Claims Act (FTCA) suit brought by James E. Leahy, who appeals.
He argues there are material issues of disputed fact that make summary judgment
inappropriate. Having reviewed the record, we disagree.


      1
       The Honorable Clyde H. Hamilton, United States Circuit Judge for the United
States Court of Appeals for the Fourth Circuit, sitting by designation.
      2
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.
       The circumstances of Mr. Leahy's slip-and-fall in the federal courthouse in Fargo
are not in dispute. Because the record lacks evidence that would support a finding as
to either the source of the small spot of water on which Mr. Leahy slipped or how long
it had been there, a fact-finder could only speculate as to whether its presence was the
result of negligence on the part of a government employee or agent. There being no
evidence to make a submissible case on the question whether the government breached
its duty to take reasonable care to maintain the premises in a safe condition, we discern
no error in the District Court's grant of summary judgment for the United States.

        Mr. Leahy also argues that the District Court erred in dismissing at an earlier
stage of the proceedings his claim that negligence on the part of Vocational Training
Center (VTC), a contractor hired by GSA to perform cleaning and maintenance
services for the portion of the building where Mr. Leahy slipped, is attributable to the
United States. The court determined on the undisputed facts of the relationship
between the government and VTC that VTC is an independent contractor and that
because the United States has not waived its immunity from suit for the negligence of
independent contractors, the court lacked subject matter jurisdiction over Mr. Leahy's
complaint insofar as his FTCA claim rested upon alleged negligence on the part of
VTC. Having considered Mr. Leahy's arguments for reversal on this point, we are
satisfied that the District Court's ruling is correct.

       For the reasons stated, the judgment of the District Court is affirmed. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                           -2-